Citation Nr: 0920849	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-16 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from October 1970 to July 
1973.  He served in Vietnam from September 1971 to June 1972 
and was awarded a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In November 2006, the Veteran appeared before the undersigned 
at a video conference hearing held at the RO.

In December 2006, the Board remanded the matter on appeal for 
additional development.  


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has a current 
diagnosis of PTSD.     

2.  There is credible supporting evidence that the claimed 
stressors occurred and medical evidence that links the 
diagnosis of PTSD to the stressor events.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders. DSM-IV provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) is stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

There is medical evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2008).  VA mental 
health treatment records show that PTSD was diagnosed in 
accordance with the DSM IV.  A September 2004 VA examination 
report shows a diagnosis of PTSD, chronic, 309.81 (309.81 is 
the DSM IV classification for PTSD).  The examiner stated 
that the Veteran had intrusive thoughts of his stressor 
event, nightmares, irritability, social withdrawal, 
exaggerated startle response, and survivor guilt.  In an 
October 2006 statement, the Veteran's psychiatrist at the VA 
medical facility indicated that the Veteran had PTSD.  The 
psychiatrist stated that the Veteran had intrusive and 
distressing memories and dreams of near death situations he 
experienced in Vietnam; avoidance symptoms where he avoids 
people, places, or events that remind him of Vietnam; 
isolation; emotional numbing symptoms where it is difficult 
for him to identify and/or show emotions; has arousal 
symptoms where he has difficulty with concentration and 
memory; hypervigilence; and startle response.     

There is credible supporting evidence that the claimed in-
service stressors occurred.  In an October 2002 statement, 
the Veteran reported that in December 1971, in Da Nang, Dave 
Davenport was killed.  The Veteran also sated that in the 
middle of his tour, Barry Smith was killed.  He indicated 
that both men served with the 1st, 32nd Medical Depot.  The 
Veteran stated that both men were shot and he saw their 
bodies; Barry Smith was still alive when the Veteran found 
him.  See the Veteran's testimony at the hearing before the 
Board in November 2006.  

Service personnel records show that the Veteran served in 
Vietnam from September 20, 1971 to June 12, 1972.  An October 
1971 document indicates that the Veteran was assigned to the 
32nd Medical Depot.  

In a June 2004 statement, the U.S. Armed Services Center for 
Unit Records Research (CURR) renamed the U.S. Army and Joint 
Services Records Research Center (JSRRC) stated that they 
reviewed the available U.S. Army casualty data that were 
reported by the U.S. Army, Republic of Vietnam, the higher 
headquarters of the 1st Advisory Platoon, 32nd Medical Depot.  
The casualty data verified the deaths of Private First Class 
Roger Dale [Dave] Davenport on November 12, 1971 and 
Specialist First Class Barry Lee Smith on January 24, 1972.  
Both deaths were reported as an accident, self-destruction, 
non-hostile by arms fire.  The casualty records for Dale 
Davenport and Barry Smith corroborate the information 
provided by the Veteran and indicate that the deaths occurred 
in Quang Nam province, in South Vietnam.  

The Board acknowledges that corroboration of a stressor does 
not expressly require confirmation of every detail alleged, 
including the Veteran's personal participation in the event 
described, whereas evidence indicating that he was a witness 
to the event or that otherwise establishes the likelihood of 
his presence may be sufficient.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In the present case, the Board finds that the 
stressor events of the death of Dave Davenport and Barry 
Smith have been sufficiently corroborated.  The evidence of 
record shows that the Veteran served in the same unit as 
these two men, the 32nd Medical Depot in Quang Nam province.  
Da Nang is in Quang Nam province.  The Veteran was able to 
give sufficient detailed information so that the stressor 
events were corroborated.  The Veteran reported that he saw 
the men shot and heard them crying.  Whether the deaths were 
by hostile or non-hostile or were accidental is not the 
issue.  The issue is whether these deaths, which were 
corroborated, have caused the Veteran's PTSD.  

The medical evidence shows a link between the Veteran's PTSD 
and the deaths of Dave Davenport and Barry Smith, the in-
service stressors.  The September 2004 VA examination report 
links the diagnosis of PTSD to the deaths of Dave Davenport 
and Barry Smith.  The report indicates that the Veteran 
reported that two friends were shot in Vietnam.  The Veteran 
stated that he had dreams about this two to three times a 
month and loud noises bring back the memories.  The examiner 
stated that the Veteran had PTSD with an identifiable 
stressor which the Veteran experienced in intrusive thoughts 
and nightmares.  An August 2005 VA mental health treatment 
record indicates that the Veteran reported the stressor 
events of his two friends, Dave Davenport and Barry Smith, 
being shot in a guard tower in Vietnam.  The Veteran reported 
to the examiner that the two incidents cause intrusive 
distressing memories and dreams.  The assessment was PTSD, 
moderate, severe, chronic.  See also the VA mental health 
treatment record dated in January and February 2006. 

The Board finds that the evidence establishes that the 
Veteran has PTSD as the result of stressors supported by 
credible evidence.  Accordingly, the evidence warrants the 
grant of service connection for PTSD. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


